Title: From George Washington to Jonathan Trumbull, Jr., 3 March 1797
From: Washington, George
To: Trumbull, Jonathan, Jr.


                        
                            My dear Sir, 
                            Philadelphia 3d March 1797
                        
                        Before the curtain drops on my political life, which it will do this evening—I
                            expect for ever—I shall acknowledge, although it be in a few hasty lines only; the receipt
                            of your kind & affectionate letter of the 23d of January last.
                        When I add, that according to custom, all the Acts of the Session, except two
                            or three very unimportant Bills, have been presented to me within the last four days, you will not be surprised at the pressure under which I write at
                            present; but it must astonish others who know that the
                            Constitution allows the President ten days to deliberate on each
                            Bill that is brought before him that he should be allowed by the Legislature less than
                            half that time to consider all the business of the Session; and
                            in some instances, scarcely an hour to revolve the most important. But as the scene is
                            closing, with me, it is of little avail now to let it be with
                            murmers.
                        
                        I should be very unhappy if I thought my relinquishing the Reins of government
                            wd produce any of the consequences which your fears forebode. In all free governments,
                            contention in elections will take place; and whilst it is confined to our own citizens it is
                            not to be regreted; but severely indeed ought it to be reprobated when occasioned by foreign
                            machinations. I trust however, that the good sense of our Countrymen will guard the public
                            weal against this, and every other innovation; and that, altho we may be a little wrong, now
                            & then, we shall return to the right path, with more avidity. I can never believe
                            that Providence, which has guided us so long, and through Such a labirinth, will withdraw
                            its protection at this Crisis.
                        Although I shall resign the chair of government without a Single regret, or any
                            desire to intermeddle in politics again, yet there are many of my compatriots (among whom
                            be assured I place you) from whom I shall part sorrowing; because, unless I meet with them
                            at Mount Vernon it is not likely I shall ever See them more, as I do not expect I shall ever
                            be twenty miles from it after I am tranquilly settled there. To tell you how glad I should
                            be to see you at that place is unnecessary; but this I will add, that it would not only give
                            me pleasure, but pleasure also to Mrs Washington, and others of the family with whom you are
                            acquainted; and who all unite in every good wish for you, and yours, with Dear Sir—Your
                            sincere friend and Affectionate Servant
                        
                            Go: Washington
                            
                        
                    